DETAILED ACTION
This action is in response to the filing on August 26, 2021.  Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, 20, and 21 are pending and have been considered below.  The applicant has canceled claims 2, 5, 9, 12, 16, and 19.

Allowable Subject Matter
Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… responsive to determining a failure threshold has been reached for a first resource of a first type of the respective resources, performing a mitigation action according to the analyzed failure patterns, wherein the mitigation action includes instantiating an execution of a workload currently being performed by the first resource by a known good resource from an available resource pool of the first type… [and] …in conjunction with instantiating the execution of the workload by the known good resource, presenting a user a list of each of the plurality of actions recommended to be attempted to diagnose a fault of the first resource while the first resource emulates the execution of the workload being performed by the known good resource…”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 8 and 15 recite similar limitations.  Therefore, claims 8 and 15 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure. See MPEP 707.05(c).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114